DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Carl T. Reed on 2/10/2022.

The application has been amended as follows: 

1. A liquid discharging apparatus comprising: 
a first head unit provided with a plurality of first nozzles that discharge a liquid; 
a second head unit provided with a plurality of second nozzles that discharge the liquid; and 
a support body supporting the first head unit and the second head unit, wherein 

the support body is provided with a first fixing portion, which is a screw hole, for fixing the first head unit onto the support body and a second fixing portion, which is a screw hole, for fixing the second head unit onto the support body, [[and]] 
a distance between the first fixing portion and the second fixing portion in the first direction is a second distance that is different from an integral multiple of the first distance; 
a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance.

4. Canceled.

13.  A liquid discharging apparatus comprising: 
a first head unit provided with a plurality of first nozzles that discharge a liquid; 

a support body supporting the first head unit and the second head unit, wherein 
the plurality of first nozzles and the plurality of second nozzles are arranged such that a distance between nozzles adjacent to each other in a first direction is a first distance, 
the support body is provided with a first fixing portion, which is a screw hole, for fixing the first head unit onto the support body and a second fixing portion, which is a screw hole, for fixing the second head unit onto the support body, [[and]] 
a distance between the first fixing portion and the second fixing portion that is screw hole in the first direction is a second distance that is shorter than the first distance; 
a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance.

14.  A liquid discharging apparatus comprising: 

a second head unit provided with a plurality of second nozzles that discharge the liquid; and 
a support body supporting the first head unit and the second head unit, wherein 
the plurality of first nozzles and the plurality of second nozzles are arranged such that a distance between nozzles adjacent to each other in a first direction is a first distance, 
the first head unit is provided with a first unit side fixing portion, which is a screw hole, for fixing the first head unit to the support body, 
the second head unit is provided with a second unit side fixing portion, which is a screw hole, for fixing the second head unit to the support body, [[and]] 
a distance between the first unit side fixing portion and the second unit side fixing portion in the first direction is a second distance that is different from an integral multiple of the first distance; 
a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third unit side fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first unit side fixing portion and the third unit side fixing portion in the first direction is an integral multiple of the first distance.

16.  A support body for supporting a first head unit provided with a plurality of first nozzles that discharge a liquid and a second head unit provided with a plurality of second nozzles that discharge the liquid, comprising: 
a first fixing portion, which is a screw hole, for fixing the first head unit onto the support body; and 
a second fixing portion, which is a screw hole, for fixing the second head unit onto the support body, wherein 
a distance between the first fixing portion and the second fixing portion in a first direction is different from an integral multiple of a distance between nozzles adjacent to each other of the plurality of first nozzles and the plurality of second nozzles in the first direction; 
a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Inventions I through V, as set forth in the Office action mailed on 9/13/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 9/13/21 is withdrawn.  Claims 5-12 and 15, directed to Inventions II through V, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 2-3, 5-12, and 18, for the same reason as discussed above for parent independent claim 1, dependent claims 2-3, 5-12, and 18 also contain(s) allowable subject matter.
The reason for allowance of claim 13 is the inclusion of “a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance
Regarding claim 19, for the same reason as discussed above for parent independent claim 13, dependent claim 19 also contain(s) allowable subject matter.
The reason for allowance of claim 14 is the inclusion of “a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third unit side fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first unit side fixing portion and the third unit side fixing portion in the first direction is an integral multiple of the first distance”.  The foregoing limitation(s), when combined with the other limitations of claim 14, has(have) not been taught, found, or suggested by the cited art.
Regarding claims 15 and 20, for the same reason as discussed above for parent independent claim 14, dependent claims 15 and 20 also contain(s) allowable subject matter.
The reason for allowance of claim 16 is the inclusion of “a third head unit provided with a plurality of third nozzles that discharge the liquid, wherein 
the support body is further provided with a third fixing portion for fixing the third head unit onto the support body, 
the first head unit and the third head unit are provided on the support body at different positions in the first direction and at the same position in the second direction, and 
a distance between the first fixing portion and the third fixing portion in the first direction is an integral multiple of the first distance”.  The foregoing limitation(s), when combined with the other limitations of claim 16, has(have) not been taught, found, or suggested by the cited art.
Regarding claim 17, for the same reason as discussed above for parent independent claim 16, dependent claim 17 also contain(s) allowable subject matter.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

February 10, 2022